181 F.3d 1333 (D.C. Cir. 1999)
The Alaska Legislative Council, et al., Appellantsv.Bruce Babbitt, Secretary, United States Department of the Interior, et al.,  Appellees
No. 98-5405
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued April 8, 1999Decided July 13, 1999

Appeal from the United States District Court for the District of Columbia (98cv00069)
Mark L. Pollot argued the cause for appellants.  With him on the briefs was Robin W. Grover.
Elizabeth Ann Peterson, Attorney, U.S. Department of Justice, argued the cause for the federal appellees.  With her on the brief were Lois J. Schiffer, Assistant Attorney General, David C. Shilton and Dean K. Dunsmore, Attorneys.
Robert C. Erwin was on the brief for amici curiae Dale Bondurant, et al.
Walter T. Featherly was on the brief for amici curiae Mary Bishop, et al.
Before:  Wald, Randolph, and Garland, Circuit Judges.
Opinion for the Court filed by Circuit Judge Randolph.
Randolph, Circuit Judge:


1
The Alaska Legislative Council is a "permanent interim committee and service agency of the legislature."  See Alaska Stat. § 24.20.010 (Michie 1996).  It is "composed of the president of the senate and six other senators appointed by the president, and the speaker of the house of representatives and six other representatives appointed by the speaker."  See id. § 24.20.020.  In January 1998, the Council and seventeen individual members of the Alaska State Legislature, in their capacities as legislators and as individuals, brought a complaint in the district court objecting to the Alaska National Interest Lands Conservation Act and the actions of the federal government thereunder.


2
The complaint, which sought declaratory and injunctive  relief, focused on the federal management of subsistence   taking of fish and wildlife on federal public lands in Alaska   pursuant to the Lands Conservation Act.  Of the individual   plaintiffs, two claimed they ate fish and game from Alaska,   two alleged they engaged in fishing, two alleged they engaged   in hunting, eleven said they hunted and fished in the State;    all claimed that the defendants' actions would adversely affect   their hunting or fishing or their consumption of fish and   game.  The Lands Conservation Act, according to the complaint, infringes on State prerogatives in violation of the   Commerce Clause, the Enumerated Powers Doctrine and     principles of federalism embodied in the Tenth and Eleventh   Amendments to the United States Constitution;  the Act's   rural subsistence use priority violates the equal protection   component of the due process clause of the Fifth Amendment   to the United States Constitution, because it discriminates   between users of land on the basis of residency;  and the   federal government's implementation of the Act violates the   Administrative Procedure Act.  See Alaska Legislative Council v. Babbitt, 15 F.Supp.2d 19, 21 (D.D.C. 1998).


3
Several years before the Council filed its action here, the   State of Alaska brought a complaint raising similar allegations.  See Katie John v. United States, 1994 WL 487830 at   *5 (D. Alaska Mar. 30, 1994).  On its own motion, the district   court in Alaska concluded that the State's complaint was   without merit and dismissed it.  See id. at *9.  The State filed   a notice of appeal, but later stipulated to a dismissal with   prejudice.  See State of Alaska v. Babbitt, 72 F.3d 698, 700   n.2 (9th Cir. 1995).  The Ninth Circuit denied the motion of   the Alaska State Legislature to intervene or to substitute   itself as the appellant.  See id.


4
In view of these earlier proceedings, the district court   dismissed this complaint on the ground of res judicata, and   also on the grounds that the statute of limitations had run on   certain claims and that others were not ripe. See Alaska   Legislative Council, 15 F.Supp.2d at 22-23, 24, 26.  We   affirm, but not entirely for the reasons given by the district   court.


5
* A


6
The initial question, which we decide against the plaintiffs,   is whether the district court had jurisdiction to adjudicate the   constitutional and statutory claims of the Council and of the   individual legislators, in their official capacity, regarding the   Act's creation of a hunting and fishing "priority" for rural   subsistence users on federal public lands in Alaska, and the   federal defendants' implementation of the Act.  To understand why we believe the court could not hear this aspect of   the case--why, that is, the plaintiffs lacked standing--it is   necessary first to offer a brief description of the Alaska   National Interest Lands Conservation Act.


7
Enacted in 1980, the Lands Conservation Act had as one of   its stated purposes to maintain "sound populations of, and   habitat for, wildlife species of inestimable value to the citizens   of Alaska and the Nation," and to "provide the opportunity     for rural residents engaged in a subsistence way of life to   continue to do so."  See Alaska National Interest Lands   Conservation Act, Pub. L. No. 96-487, 94 Stat. 2374 (1980), 16   U.S.C. § 3101(b), (c).  To this end, the Act established a   priority for "the taking on public lands of fish and wildlife for   nonwasteful subsistence uses ... over the taking on such   lands of fish and wildlife for other purposes."  See 16 U.S.C.   § 3114(a).  The Act defined "subsistence uses" as the "customary and traditional uses ... of wild, renewable resources   for direct personal or family consumption," by "rural Alaska   residents"--those persons who reside in communities or areas   that are "substantially dependent on fish and wildlife for   nutritional and other subsistence uses."  See 16 U.S.C.   § 3113.  If it became necessary to limit subsistence taking of   fish and game, the Act provided that the priority would be   implemented through limitations "based on the application of   the following criteria:  (1) customary and direct dependence   upon the populations as the mainstay of livelihood;  (2) local   residency;  and (3) the availability of alternative resources."    See 16 U.S.C. § 3114(a).


8
The Act applied to federal public lands in Alaska, that is, to   lands "the title to which is in the United States."  See 16   U.S.C. § 3102(2), (3).  Public lands, as defined in the Act, do   not include "land selections of the State of Alaska which have   been tentatively approved or validly selected under the Alaska Statehood Act1 and lands which have been confirmed to,     validly selected by, or granted to the Territory of Alaska or   the State under any other provision of Federal law."  See 16   U.S.C. § 3102(3)(A).


9
The Act authorized the State of Alaska to "assume management for the taking of fish and wildlife on the public lands for   subsistence uses pursuant to this title," on condition that the   State enacted and implemented laws of general applicability   consistent with the Act's subsistence use priority, definitions   and local and regional participation requirements.  See 16   U.S.C. § 3115(d)(1).  As of 1978, the State of Alaska had   adopted a statute giving "subsistence uses ... priority over   sport and commercial uses."  See Madison v. Alaska Dep't of   Fish & Game, 696 P.2d 168, 170-71 (Alaska 1985).  Subsistence uses were defined as "customary and traditional uses   ... for direct personal or family consumption."  See id. at     170.  Limiting criteria contained in regulations promulgated   by the Alaska Board of Fisheries determined subsistence   users by their area of residence.  See id. at 172 n.8, 174.  On   May 14, 1982, after the Secretaries of the Interior and   Agriculture reviewed and approved the State's regulatory   scheme, Alaska became responsible for all regulation of subsistence uses of its wild renewable resources.


10
In February 1985, the Supreme Court of Alaska invalidated   the Board's limiting criteria as inconsistent with state law.    See Madison, 696 P.2d at 178.  The Interior Secretary then   withdrew certification of the State's regulatory scheme.    When the State later amended its legislation to limit subsistence use to use by residents of rural areas, the Alaska   Supreme Court declared the amended statute in violation of   the State Constitution.  See McDowell v. State of Alaska, 785   P.2d 1, 9 (Alaska 1989).  The court stayed the effect of its   decision until July 1, 1990.  At that time, the State had no   laws in effect consistent with the Lands Conservation Act's   rural subsistence use priority.  The Department of the Interior and the Department of Agriculture jointly published temporary fish and wildlife management regulations, applicable     to public lands as defined by the Act, implementing the rural   subsistence priority.2  See Temporary Subsistence Management Regulations for Public Lands in Alaska, 55 Fed. Reg.   27,114, 27,118 (1990).  The final regulations, promulgated in   May 1992, made no significant changes to the scope of federal   authority.  See Subsistence Management Regulations for   Public Lands in Alaska, Subparts A, B, and C, 57 Fed. Reg.   22,940 (1992).

B

11
As to the claims of the Council and the individuals in their   official capacity as state legislators, we are guided by Raines   v. Byrd, 521 U.S. 811 (1997), a decision rejecting the standing   of members of Congress in federal court, and the Supreme   Court's interpretation in Raines of Coleman v. Miller, 307   U.S. 433 (1939), a case dealing with the standing of state   legislators.  Raines involved claims brought by federal legislators against executive branch officials, and applied a particularly rigorous standing analysis in light of the separation-of-powers concerns raised in that case.  See Raines, 521 U.S. at   819-20, see also Chenoweth v. Clinton, No. 98-5095, slip op. at   7 (D.C. Cir. July 2, 1999).  But the Court did not limit its     analysis to interbranch disputes, and we read its discussion of   Coleman to apply to suits brought by state as well as federal   legislators.  The bottom line is that the claimed injuries of   the individual Alaskan legislators and the Council are not   legally or judicially cognizable.  The injuries are not "personal" or particularized to them;  and they have not established a   "personal stake" in the alleged dispute, as Article III of the   Constitution demands.  See Raines, 512 U.S. at 819.


12
According to the complaint, the Alaska State Constitution   confers upon the individual legislators "an affirmative duty to   legislate for the management of all of the State's resources   including ... fish and wildlife."  The complaint goes on:      Alaska legislators "are obligated by ... oath to act in the best   interests of the citizens of the State as a whole, to abide by   the limitations of the Constitution of the State of Alaska with   respect to the common use of fish and wildlife resources and   to make a conscientious application of their authority to   protect and preserve the public trust for all citizens of the   State of Alaska."  The legislators also state that they are   similarly required to support the Constitution of the United   States.  See U.S. Const. art. VI.  But they and the Council   say that because the federal statute and its implementation   are illegal, the federal government has interfered with their   state duties, and has nullified their legislative prerogatives   regarding fish and wildlife management.


13
The reading Raines gave to Coleman establishes that   injuries of the sort alleged here do not deprive individual   legislators of something to which they are personally entitled.    In narrow circumstances, legislators have a judicially recognized, personal interest in maintaining the "effectiveness of   their votes."  See Raines, 521 U.S. at 821-22 (citing Coleman   v. Miller, 307 U.S. at 438, 59 S.Ct. 972 (1939)).3  But there is not the   slightest suggestion here that these particular legislators had   the votes to enact a particular measure, that they cast those   votes or that the federal statute or the federal defendants did   something to nullify their votes.  See id. at 823.  What we see   instead is, at most, a claim that the Lands Conservation Act,   either because of the Supremacy Clause or the rulings of the   Alaska Supreme Court, had the effect of rendering the Alaska   Legislature unable to control hunting and fishing on federal     lands within the State.  See 16 U.S.C. § 3115(d).  If for these     reasons the individual legislators cannot enact valid laws   because the laws would conflict with federal law, or cannot   enact legislation implementing the Act because this would be   at odds with their State Constitution, their loss (or injury) is a   loss of political power, a power they hold not in their personal   or private capacities, but as members of the Alaska State   Legislature.  See Raines, 521 U.S. at 821.  Furthermore, the   complaint nowhere mentions any specific act or regulation of   the Alaska Legislature that the Lands Conservation Act has   overruled, nullified or otherwise adversely affected.  In fact,   federal regulations promulgated pursuant to the Act provide   that "[s]tate fish and game regulations [applicable] to public   lands and such laws are hereby adopted and made a part of   these regulations to the extent they are not inconsistent with,   or superseded by this Part."  See 57 Fed. Reg. at 22,955.    While state legislation or regulations in conflict with the   federal statute or federal regulations may be unenforceable--  for example, the Federal Subsistence Board can close public   lands to hunting and fishing even if the State permits it, see   id.--that type of injury does not entitle individual legislators   to seek a judicial remedy.  Their supposed injury is nothing   more than an "abstract dilution of institutional legislative   power" to regulate and manage fish and wildlife resources,   and we are not sure it amounts to even this much.  See   Raines, 521 U.S. at 826.


14
The Alaska Legislative Council stands on no better constitutional footing despite its authorization under State law to   "sue in the name of the legislature during the interim between sessions" if a majority vote of the Council approves.    See Alaska Stat. § 24.20.060(4)(F) (Michie 1996).  Even if a   state legislature and its authorized representative have standing to defend the constitutionality of a state statute attacked   in federal court, the position of the Alaska Legislature in this   case is not comparable.  See, e.g., Karcher v. May, 484 U.S.   72, 84 (1987) (White, J., concurring).  The Council complains   about federal limitations on State prerogatives in the management of fish and wildlife.  This is the same complaint the   individual legislators make in their official capacity. The   resulting injury is not to the Legislature and it is not to the     individual legislators.  It is to the State itself.  The authority   to manage fish and wildlife belongs to the State as a whole.4    If the Lands Conservation Act diminishes the State's authority, it injures state sovereignty, not legislative sovereignty.5    The Legislature is not authorized to sue on behalf of the   State, see Alaska Stat. § 24.20.060(4)(F)--the Governor holds   that power, see Alaska Const. art. III, § 16--and the Legislature suffers no separate, identifiable, judicially cognizable   injury that entitles it to sue on its own behalf.

C

15
The legislators, in their individual capacities, seek to mount   an equal protection challenge to the Act.  They view the Act's   rural subsistence use preference as discrimination against   Alaska's urban residents, and brand the preference irrational   because the rural/non-rural distinction ignores need, income   level, dependence on subsistence resources, community character, and ethnic and racial membership.  They also claim   that federal designations of certain communities as "rural,"   pursuant to the statute, are arbitrary and irrational.


16
For the purpose of establishing standing, it is not enough   merely to claim discrimination.  The plaintiffs must be able to   trace the discrimination to some "distinct and palpable" injury to them.  See Allen v. Wright, 468 U.S. 737, 751 (1984);    United States v. Hays, 515 U.S. 737, 743-44 (1995).  At the   pleading stage, general factual allegations may suffice to   establish injury and are presumed to "embrace those specific     facts that are necessary to support the claim."  See Lujan v.   National Wildlife Fed'n, 497 U.S. 871, 889 (1990).  The   individuals' claims here fail to meet even this low threshold.    See, e.g., Gottlieb v. FEC, 143 F.3d 618, 622 (D.C. Cir. 1998).    Each of them is, according to the complaint, a non-rural   resident of Alaska;  some hunt and fish in the State of Alaska,   others only fish, others only hunt, and two apparently engage   in neither activity but eat fish and game.  They say federal   law limits their activities, yet the facts alleged do not indicate   that the law even reaches or in any way affects their activities, critical elements in establishing their standing to sue.    The subsistence preference in the statute and the regulations   affect public lands, see 16 U.S.C. § 3114;  57 Fed. Reg. at   22,951, but none of these plaintiffs claim to hunt or fish on   those lands.  See Sierra Club v. Morton, 405 U.S. 727, 734-35     (1972);  United States v. Students Challenging Regulatory   Agency Procedures (SCRAP), 412 U.S. 669, 683-85 (1973).    As to fishing, they do not state where they fish or what   species they seek or how federal law limits their fishing.  As   to game, the complaint mentions federal restrictions on hunting moose in the Tongass National Forest, caribou in a sector   in east central Alaska, and musk ox in a region in western   Alaska.  But no plaintiff claims to hunt these animals in these   places.  Plaintiffs do allege that they "desire[ ] and intend[ ]   to, in the future, hunt and fish within the State of Alaska."    But the mere desire to hunt or fish in the future, supposedly   limited in some unspecified way, falls short of demonstrating   the type of actual or imminent injury sufficient under Article   III to constitute an injury in fact.  Compare Lujan v. Defenders of Wildlife, 504 U.S. 555, 563-65 (1992).  That the federal   Act and its implementing regulations could reduce the opportunities for hunters and fishermen from non-rural areas in   Alaska is, on the face of the complaint, perhaps conceivable.    But that is not enough.  Pleadings must be more than "an   ingenious academic exercise in the conceivable."  See SCRAP,   412 U.S. at 688.


17
In addition to limiting the hunting of moose, caribou and   musk ox, the complaint also alleges that federal regulations   have expanded the taking of lynx, black bear, ruffed grouse   and Dall sheep on certain public lands beyond previous State   bag limits.  No individual plaintiff claims an interest in these   particular animals for hunting or any other recreational purpose.  To the extent the complaint states any injury to   plaintiffs, it is not on the basis that the named legislators are   being harmed in their individual capacity.  The harm alleged   is put in terms of the effect on the State Legislature, which--  so the complaint states--cannot protect lynx, ruffed grouse,   black bear and Dall sheep or cannot remove federal restrictions on hunting moose, caribou and musk ox.  Because the   complaint reveals no perceptible harm to the legislators in   their individual capacity, they lack standing to bring their   claims.

D

18
The complaint also alleges that federal officials exceeded   their authority under the Act by extending regulations beyond federal lands and thus violated the Administrative Procedure Act.  Section 702 of the APA provides that:  "[a]   person ... adversely affected or aggrieved by agency action     within the meaning of a relevant statute, is entitled to judicial   review thereof."  5 U.S.C. § 702.  Are any plaintiffs "adversely affected" within the meaning of the Lands Conservation Act?  See National Wildlife Fed'n, 497 U.S. at 882-83.    To be so situated they must satisfy all constitutional standing   requirements and must demonstrate that their injury is "to   interests of the sort protected" by the statute.  See Florida   Audubon Soc'y v. Bentsen, 94 F.3d 658, 665 (D.C. Cir. 1996)   (en banc);  see also Animal Legal Defense Fund, Inc. v.   Glickman, 154 F.3d 426, 431 (D.C. Cir. 1998) (en banc).  The   Act, as plaintiffs' complaint states, does not authorize federal   officials to extend the subsistence preference to lands validly   selected by the State or other named parties.  See 16 U.S.C.   § 3102(3).  But apart from two conclusory sentences, the   complaint does not mention any federal activity on non-public   lands and it utterly fails to identify any "agency action"   affecting hunting and fishing on such lands, let alone hunting   and fishing by these particular plaintiffs.  The regulations   currently in effect apply only to the "taking of fish and   wildlife on public lands in the State of Alaska."  See 57 Fed.   Reg. at 22,951.  The definition of "public lands" explicitly   excludes "land selections of the State of Alaska which have   been tentatively approved or validly selected under the Alaska Statehood Act and lands which have been confirmed to,   validly selected by, or granted to the Territory of Alaska or   the State under any other provision of Federal law."  See id.   at 22,952.


19
In nevertheless asserting that the federal defendants are   regulating beyond federal lands, plaintiffs apparently believe   that "public lands," as defined in the Act, cannot be read to   include waters in which the United States has a reserved   water right,6 and that if the ownership of such a right   includes the power to manage fish and game, the federal   defendants cannot rest on a mere assertion that they have   such a right.  They must first "establish" its existence and   then adopt regulations based upon it. The federal defendants   urge us to dispose of this claim on ripeness grounds.  Subsistence management regulations identify federal land units in   which reserved water rights exist and subject those units to   the Act's federal subsistence priority.7  See Subsistence Management Regulations for Public Lands in Alaska, Subparts A,     B, C, and D, Redefinition to Include Waters Subject to   Subsistence Priority, 64 Fed. Reg. 1276 (1999).  But these   regulations, though final, will not take effect until October 1,   1999.  If the Secretary of the Interior certifies that the   Alaska State Legislature has amended its Constitution so that   it may pass laws consistent with the Act before that time, the   regulations will not take effect until December 1, 2000.  See   id. Plaintiffs seek a declaratory judgment and an injunction   against the regulations;  we do not generally apply these    remedies to administrative determinations "until an administrative decision has been formalized and its effects felt in a   concrete way by the challenging parties."  See Abbott Lab.  v.   Gardner, 387 U.S. 136, 148-49 (1967).  Although we therefore   have severe doubts whether the APA claim is ripe, there is no   need to decide the question.  Our earlier discussion of the   individual plaintiffs' lack of standing applies as well to their   contentions regarding the APA.  These plaintiffs have alleged   no injury--not even of the insufficient hypothetical or speculative variety--that may be ascribed to federal regulations   applying the subsistence preference to waters in Alaska in   which the United States asserts reserved water rights.  They   do not say they ever fished those waters, nor do they say they   ever will.  See, e.g., Defenders of Wildlife, 504 U.S. at 564.    They mention only a general "desire[ ] and inten[t] to ...   fish," but when it comes to where they want to fish, what   species of fish they want to catch and how the regulations   would limit their fishing, the complaint is silent. Plaintiffs   have therefore failed to demonstrate the type of actual injury   Article III requires.


20
Plaintiffs also ask us to read their APA claim to encompass   a number of other supposedly excessive agency actions mentioned in their complaint.8  These include:  "the designation of   management units, the issuance and denial of permits, the   setting of hunting seasons, bag limits, and methods of take."    As we have already mentioned, the complaint states that the   Federal Subsistence Board prohibits or restricts non-rural   Alaskans from hunting moose, caribou and musk ox in certain   areas, and allows the taking of lynx, ruffed grouse, black bear   and Dall sheep in others.  For reasons previously given,   plaintiffs have failed to allege that their interests are "adversely affected" by these actions, as the APA requires.  See     5 U.S.C. § 702, see also National Wildlife Fed'n, 497 U.S. at   889.  It is not enough for them to claim that they are   "deprived of their ability to hunt and fish."  Hunt and fish   what, and where?  What is meant by "ability"?  The possibility they may wish to hunt these particular animals in these   particular areas at some time in the future?  Such claims do   not allege "actual or imminent injury" and are insufficient to   confer standing.  See, e.g., Defenders of Wildlife, 504 U.S. at   566-67.  Nothing in the complaint gives the slightest indication that any one of the plaintiffs ever hunted or ate musk ox   or Dall sheep or any of the other named animals in the   regulated regions, or for that matter, anywhere else.  See   Sierra Club, 405 U.S. at 734-35.  The additional allegation in   the complaint that plaintiffs' "ability to enjoy the full abundance of wildlife will be diminished if a remedy is not   provided" adds nothing.


21
The decision of the district court is affirmed.



Notes:


1
 The Alaska Statehood Act declared Alaska admitted into the   Union on an equal footing with the other States.  See Alaska   Statehood Law, Pub. L. No. 85-508  1, 72 Stat. 339 (1958) (codified   at note preceding  21 of Title 48, Territories and Insular Possessions).  It provided that the United States would retain title to all   property in Alaska to which it had title, including public lands, and   that Alaska would retain title to all property, title to which was in   the Territory of Alaska or any of the subdivisions.  See id.  5, 72   Stat. 340.  The Statehood Act also permitted Alaska to select   acreage from certain national forests and other federal public lands   within thirty-five years after its admission to the Union.  See id.       6(a), (b), 72 Stat. 340, as amended by Pub. L. No. 96-487,    906(a)(1), (2), 94 Stat. 2371, 2437.


2
  The Regulations noted that "[n]avigable waters generally are not included within the definition of public lands." See Temporary Subsistence Management Regulations for Public Lands in Alaska, 55 Fed. Reg. 27,114, 27,118 (1990).


3
 The individual legislators do not allege injury to other interests   that could provide a basis for legislative standing. For example, an   elected representative excluded from the legislature and denied his   salary alleges a personal injury because he has been "singled out   for specially unfavorable treatment as opposed to other Members   of" that body.  See Raines, 521 U.S. at 821 (citing Powell v.   McCormack, 395 U.S. 486, 496 (1969)).  Similarly, a representative   whose vote was denied "its full validity in relation to the votes of   [his] colleagues," might also allege a personal injury sufficient to     confer standing.  See id. at 824 n.7.


4
 For example, the Alaska Statehood Act gave the State of Alaska   the authority to administer and manage fish and wildlife resources,   after the Alaska State Legislature made adequate provision for   their administration, management and conservation.  See Pub. L.   No. 85-508,  6(e), 72 Stat. 339, 340-41 (1958).  The entire statute   speaks in terms of property and authority given to the State of   Alaska, not to the Alaska State Legislature.


5
 Indeed, the State, represented by the Attorney General, brought   a lawsuit challenging federal authority to regulate subsistence   taking of fish and game under the Act.  See Katie John, 1994 WL   487830.


6
 In State of Alaska, 72 F.3d at 703-04, the Ninth Circuit held   that the United States has reserved water rights in some navigable   waters in Alaska and by virtue of those rights, interests in some   navigable waters.  The Court concluded that such waters are   included within the definition of "public lands." It directed the   federal agencies that administer the subsistence priority to identify   those waters.


7
 When plaintiffs filed their first amended complaint, these regulations were not yet final.


8
 The district court did not do so.  See Alaska Legislative Council, 15 F.Supp.2d at 25.